Title: To Benjamin Franklin from William Thomson, 18 November 1760
From: Thomson, William
To: Franklin, Benjamin


          
            Sir
            Worcester 18th Novr. 1760
          
          I take this Opportunity to return you my sincere thanks not only for the pleasure your Company afforded me during your short stay in Worcester, but also for the Entertainment I am confident I owe to you after your Departure— The Interest of Great Britain with Respect to her Colonies gave me a more distinct view than I ever had before of our Connexions with our fellow Subjects in distant parts of the Globe; And I hope the methods proposed there, for our mutual Advantage, will be properly attended to by those, whose Duty it is to listen to every Hint or Scheme laid down [for] promoting the Interest of those who intrust them with their [Property,] Liberty, and Life.
          I thought to have commissioned our friend Mr. Small to return thanks to you in my Name, but, for my own Sake, I take the liberty to do it in this manner, as I am glad to embrace every Opportunity of improving the Acquaintance I thought myself so happy in beginning, and of assuring you and Mr. Franklin that I am, with great Esteem, your faithfull and obedient Servant
          
            Willm Thomson
          
         
          Addressed: To / Doctor Franklin
          Endorsed: Dr Thomson Worcester
        